DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 6-10
The following claim(s) is/are amended: 6
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 1-5
Claim(s) 6-10 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 1/24/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US Pub. 2016/0013986) in view of Aftahi (US Pat. 8,909,220), and further in view of Lipstone (US Pub. 2015/0161226).
With respect to Claim 6, Cao teaches providing distributed quality-of-service (QoS) for customer traffic (para. 14; system provides QoS by allocating bandwidth from parent to child nodes in a multi-user environment.)
a distributed quality-of-service (QoS) mechanism for providing distributed QoS-as-a-service for customer traffic (para. 14; system provides QoS by allocating bandwidth from parent to child nodes in a multi-user environment. To the extent that customers are given a more particular definition later in the claim, the customers will be taught later.)
a global QoS manager (GQM) that calculates capacity allocation for each of one or more edge regions that have reported demand for corresponding customer traffic, and provides each edge region with its allocated capacity;  (Regions will be taught later. Although Examiner asserts that the calculations made by the GQM, RQM and QoS engine are anticipated in the prior art, to the extent that the location of any calculation is performed elsewhere, the location of processing in a networked system is a simple substation for predictable results, see MPEP 2143(I)(B). Paras. 2, 14; users request services. Fig. 2, paras. 24-25, 29-31; father node may be a root node and receive total bandwidth available. Father node then determines bandwidth allocation for each child node. See also Aftahi, col. 1, lns. 15-23 and col. 6, lns 5-34; organization purchases the right to use bandwidth, which is a demand for corresponding customer traffic.)
 (Regions and multi-tenant customer traffic will be taught later. Fig. 2, paras. 24-25; a child node receives bandwidth and allocates bandwidth to its children. See also Aftahi, Figs. 2-3, col. 8 lns. 7-41; capacity for each tier is portioned to lower tiers.) 
and a QoS engine associated with each edge machine in the edge region and that performs policy configuration, and data packet processing of data traffic by applying one or more QoS policies, and enforcing the per edge machine allocated capacity communicated by the region QoS manager. (para. 2, 32, 36; system may assigns bandwidth via WFQ classes, which is a policy configuration. Bandwidth allocation is the amount of bandwidth dedicated to each machine or service which suggests data packet processing of data traffic. Fig. 2, paras. 24-25; a child node receives bandwidth and allocates bandwidth to its children. See also Aftahi, col. 11, lns. 8-38; configurable fairness algorithm and one embodiment of fairness. See Section 1.4.5.2 for a different algorithm. Col. 15, lns. 4-17; packet classification and scheduling.)
But Cao does not teach regional distinction.
Aftahi, however, does teach a set of hardware processors; computer memory associated with the one or more hardware processors, the computer memory comprising computer program code executed by the one or more hardware processors, the computer program code configured as: (col. 38, lns. 6-62, Fig. 30; hardware devices include processors and memory which retrieve executable instructions to perform functions.)
(col. 5, lns. 43-57; service provided over internet. col. 2, lns 55-63 and col. 3, lns 1-10; System has global capacity that is applied to regions. col. 7, lns 42-51; service plan may be regional. Fig. 2, col. 8 lns. 7-41; Global capacity portioned to distributor capacity. See also Cao, paras. 24-25, 29-31; intermediate level in-between root and final level, which is a set of edge machines when performed regionally. To the extent that the Aftahi network would not be considered an overlay network, see below.)
per customer capacity (col. 6, lns 5-34; subscriber plans allow for a bandwidth per subscriber. Distributors are essentially groups of subscribers or to-be subscribers. Fig. 2, Col. 8, lns. 7-41; Global capacity portioned to distributor capacity, and further portioned to service providers and then to terminals. It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the mechanism of Cao with the per customer capacity to deliver capacity to each customer.)
and for a next time interval; for the next time interval; and during the next time interval (The claim requires allocating capacity for time intervals on each hierarchical level. Col. 22, lns. 63-67, col. 23, lns. 6-11, and col. 24, lns. 59-64; system allocates on an allocation interval.)
wherein as the per edge machine allocated capacity communicated by the region QoS manager is enforced during the next time interval, the QoS engine learns a traffic demand and propogates the learned demand back to the RGM, and wherein the RGM aggregates the learned demand from the edge machines in the region and propagates the aggregated learned demand to the GQM to facilitate a determination of capacity for a time interval following the next time interval. (Figs. 11, 18, col. 17, ln 65 – col. 18, ln. 2 and col. 22, ln. 22 to col. 23, ln. 11; nodes give a bandwidth allocation to their children, and the children report their demand to their parents. The demand is used to determine the next allocation. Mid-tier devices allocate demand they have received when reporting to higher tier devices. See also Figs. 3, 13)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the mechanism of Cao with the edge region in order to perform intelligent QoS allocations due to area-specific issues. (Aftahi, col. 21, lns. 19-31; throttling due to contention in the geographic area.)
But modified Cao does not explicitly teach an overlay network.
Lipstone, however, does teach wherein a customer is an entity that publishes a digital property configured for delivery or acceleration over the overlay network, (First, Examiner asserts that Aftahi teaches an overlay network, see above. Regardless, a CDN is an overlay network. Fig. 1, para. 3-4, 24; content distribution network which may be a single network or may be multiple networks. A CDN user distributes and receives distributed content over the CDN, and therefore is an entity that publishes a digital property configured for delivery over the overlay network.)
wherein there are a plurality of such customers that share the Internet-based overlay network in a multi-tenant configuration, (para. 3; users access the internet to download content. Fig. 8, para. 90; multiple users. See also Cao, para. 14; multi-tenant environment. See also Aftahi, col. 5, lns. 43-57; service provided over internet.)
and wherein an edge region comprises a set of edge machines that deliver the multi-tenant customer traffic (Fig. 10, Abstract, para. 7, 28, 95; plurality of edge sites that have edge servers that deliver content. See also Aftahi, col. 2, lns 55-63 and col. 3, lns 1-10; System has global capacity that is applied to regions. col. 7, lns 42-51; service plan may be regional. See also Cao, paras. 24-25, 29-31; intermediate level, which is a region site.)
It would have been obvious to one of ordinary skill prior to the effective filing date to apply the techniques to an overlay network to the system in modified Cao in order to provide for bandwidth allocation on the overlay network. Further, the application of the known allocation technique to a particular type of network for conventional results and benefits is obvious, see MPEP 2143(I)(C) and (D).

With respect to Claim 7, modified Cao teaches the mechanism as described in claim 6, and Aftahi also teaches wherein the QoS engine executes a rate limiting algorithm for customer traffic. (Col. 15, lns. 4-17; packet scheduling. col. 21, lns. 19-31; throttling due to contention, which is a rate limiting algorithm. col. 11, lns. 8-38; configurable fairness algorithm and one embodiment of fairness. See Section 1.4.5.2 for a different algorithm. Col. 14, lns. 25-44; FAP rules may include amounts of upload and download.)
the rate limiting algorithm receiving, as inputs: customer capacity configuration, (Fig. 3, col. 8, ln. 62 to col. 9, ln. 26; customers purchase bandwidth and sub-customers purchase bandwidth from that customer, see also col. 9 ln. 62, to col. 10, ln. 6. Col. 10, lns. 26-48; customers may also purchase based on a priority class. See also Cao, paras. 32, 36, 60, Fig. 6; nodes are assigned configuration classes that control how much capacity they are allocated.)
(col. 11, lns. 20-61; bandwidth for a customer changes during contention, which is an algorithm based on customer traffic.)
and data transfer direction, (col. 17, lns. 59-64; system builds a hierarchy tree for both inbound and outbound directions)
and generating outputs that are contributions to global geographic capacity enforcement, (Fig. 2, Col. 8, lns. 7-41; Global capacity portioned to distributor capacity, and further portioned to service providers and then to terminals.)
The same motivation to combine as the independent claim applies here.
and Lipstone also teaches metadata for deciding capacity allocation. (para. 177; metadata that includes geolocation data, region names, and hierarchy. One of skill would have recognized that what devices are in what region and on what level of the hierarchy are important for keeping order in a hierarchical allocation system. It would have been obvious to one of ordinary skill to include metadata describing enclosed values to facilitate the understanding of a human operator.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 8, modified Cao teaches the mechanism as described in claim 6, and Cao also teaches wherein the QoS engine executes a fairness algorithm such that traffic from different customers is processed in a fair manner within the QoS engine. (para. 2; Weight Fair Queue which is a fair queue scheduling algorithm. See also Aftahi, col. 11, lns. 8-38; configurable fairness algorithm and one embodiment of fairness. See Section 1.4.5.2 for a different algorithm.)
And Aftahi also teaches the fairness algorithm receiving, as inputs; customer capacity (Fig. 3, col. 8, ln. 62 to col. 9, ln. 26; customers purchase bandwidth and sub-customers purchase bandwidth from that customer, see also col. 9 ln. 62, to col. 10, ln. 6. Col. 10, lns. 26-48; customers may also purchase based on a priority class. See also Cao, paras. 32, 36, 60, Fig. 6; nodes are assigned configuration classes that control how much capacity they are allocated.)
and customer traffic. (col. 11, lns. 20-61; bandwidth for a customer changes during contention, which is an algorithm based on customer traffic.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 9, modified Cao teaches the mechanism as described in claim 6, and Lipstone also teaches wherein the region QoS manager executes a machine capacity allocation algorithm. (paras. 98-100, 104-105, 139; system measures utilization and capacity of the devices in the edge region and can aggregate the information for management analysis. System measures requests and bytes served to end users.)
the machine capacity allocation algorithm receiving as inputs: metadata from region machines, (para. 177; metadata that includes geolocation data, region names, and hierarchy. One of skill would have recognized that what devices are in what region and on what level of the hierarchy are important for keeping order in a hierarchical allocation system. It would have been obvious to one of ordinary skill to include metadata describing enclosed values to facilitate the understanding of a human operator.)
aggregate customer utilization in the region, (paras. 98-100, 104-105, 139; system measures utilization and capacity of the devices in the edge region and can aggregate the information for management analysis. System measures requests and bytes served to end users. See also Aftahi, Fig. 3, col. 8, ln. 62 to col. 9, ln. 26; customers purchase bandwidth and sub-customers purchase bandwidth from that customer. Col. 13, lns. 8-15; system tracks aggregated demand/usage stats.)
The same motivation to combine as the independent claim applies here.
And Aftahi also teaches and region capacity from the GQM, (First see Cao, Fig. 2, paras. 24-25, 29-31; father node may be a root node and receive total bandwidth available. Father node then determines bandwidth allocation for each child node and informs them. Then see Aftahi, Fig. 2, col. 8 lns. 7-41; Global capacity portioned to distributor capacity. Fig. 3, col. 8, ln. 62 to col. 9, ln. 26; customers purchase bandwidth and sub-customers purchase bandwidth from that customer.)
and generating outputs that are aggregate customer demand in the region, (col. 1, lns. 15-23 and col. 6, lns 5-34; organization purchases the right to use bandwidth, which is a demand for corresponding customer traffic. See also Cao, paras. 2, 14; users request services. Fig. 2, paras. 24-25, 29-31; father node may be a root node and receive total bandwidth available. Father node then determines bandwidth allocation for each child node.)
(Fig. 3, col. 8, ln. 62 to col. 9, ln. 26; customers purchase bandwidth and sub-customers purchase bandwidth from that customer, see also col. 9 ln. 62, to col. 10, ln. 6. Col. 10, lns. 26-48; customers may also purchase based on a priority class. See also Cao, paras. 32, 36, 60, Fig. 6; nodes are assigned configuration classes that control how much capacity they are allocated.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 10, modified Cao teaches the mechanism as described in claim 6, and Lipstone also teaches wherein the global QoS manager executes a region capacity allocation algorithm. (paras. 98, 104-105; system measures utilization and capacity of the devices in the edge region and can aggregate the information for management analysis.)
and metadata from the RQM, (para. 177; metadata that includes geolocation data, region names, and hierarchy. One of skill would have recognized that what devices are in what region and on what level of the hierarchy are important for keeping order in a hierarchical allocation system. It would have been obvious to one of ordinary skill to include metadata describing enclosed values to facilitate the understanding of a human operator.)
The same motivation to combine as the independent claim applies here.
And Aftahi also teaches the region capacity allocation algorithm receiving, as inputs: customer capacity configuration, (Fig. 3, col. 8, ln. 62 to col. 9, ln. 26; customers purchase bandwidth and sub-customers purchase bandwidth from that customer, see also col. 9 ln. 62, to col. 10, ln. 6. Col. 10, lns. 26-48; customers may also purchase based on a priority class. See also Cao, paras. 32, 36, 60, Fig. 6; nodes are assigned configuration classes that control how much capacity they are allocated.)
and generating a region customer capacity allocation. (Fig. 2, Col. 8, lns. 7-41; Global capacity portioned to distributor capacity, and further portioned to service providers and then to terminals. See also Cao, Fig. 2, paras. 24-25, 29-31; father node may be a root node and receive total bandwidth available. Father node then determines bandwidth allocation for each child node.)
The same motivation to combine as the independent claim applies here.


Remarks
Applicant argues at Remarks, pgs. 6-7 that the combination is nonobvious because “[The claimed environment] is a complex infrastructure that involves numerous physical entities, customers, demand, and traffic shaping requirements, especially where not all entities are even ‘reporting’ demand. The notion of simple repositioning of prior art elements to meet this complex infrastructure and operating scenario appears to Applicant to be a hindsight reconstruction based on what the claims say, as opposed to what the references actually teach.”
Examiner disagrees. What the claims require is a manager which “calculates per customer capacity allocation for each of one or more edge regions.” Both Cao and Aftahi are systems that disclose a hierarchical system where a parent entity partitions bandwidth for child entities (be they nodes or groups of nodes). Notably, Applicant never limits how the calculations are performed Aftahi, Fig. 2 expressly discloses a bandwidth pool being split between DPs 1-N, and DP 1 splitting its bandwidth between service providers 1-N, who split bandwidth between customers, who split bandwidth between terminals. The art understands that at every level of hierarchy the amount of allocated bandwidth must be allocated amongst the next tier down.
Examiner does not think the infrastructure is complex, but even if it were Applicant cites no authority for the proposition that obviousness ceases to exist or even that motivations are less applicable in complex environments. Certainly the complexity of the environment has some bearing as to whether one is enabled to make a modification, but again the technique here (division of a scarce resource) is simple, the prior art shows it was done before, and Applicant relies upon the skill in the art to make a modification because Applicant provides no technical teaching for how to achieve the functionality. Applicant cannot rely upon the skill in the art to meet his enablement criteria, and then turn around and claim the art was too unintelligent to apply a known technique because it is simply too complex of a system to do so.
Applicant argues at Remarks, pgs. 6-7 that Claim 6 is amended to include a demand reporting and aggregation feature. Examiner cites Aftahi for this feature.
Examiner maintains the obviousness rejection. All claims remain rejected.
Parasmal (US Pat. 10,601,703) and Parasmal (US Pat. 11,082,334) as possible double patenting references. Examiner makes no double patenting rejection for the moment based on the current claim scope.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/NICHOLAS P CELANI/Examiner, Art Unit 2449